In this high-level week, we are confronted with a major challenge, namely, to believe and invest in multilateralism and the irreplaceable role of the United Nations. A few months ago, the Secretary-General used the expression “a world of trouble” to describe the breadth and complexity of the challenges that we are called upon to confront — climate change, armed conflicts, human rights, inequality and trade disputes. Our debate is focused on subjects of great scope, namely, the fight against poverty, quality education as a source of personal and social opportunity and action to protect the environment. The common thread of those topics is inclusion and putting the human person at the heart of the political action of the United Nations and every Member State. Inclusive humanism, an expression to which I love to refer, recognizes the equal dignity of every individual and is the true achievement of modernity.
Italy invokes and openly supports effective multilateralism because only collective and coordinated action can lay the groundwork for appropriate solutions to the multiple challenges before us. Effective multilateralism must be nourished by a concept of what the international community can contribute based on cooperation, transparency and the principle of equality among States in order to correct the dysfunctional aspects of globalization. But the inspiration, the north star that must guide that multilateralism is respect for the human person, starting with the recognition of personal and social dignity. Without such a foundation multilateralism becomes a mere tool, which undoubtedly can be useful but cannot be expected to guide the making of solid choices based on values. That humanism is the distinctive feature of the Government over which I preside.
Our objective is to foster a genuine human democracy. At times, we see our democratic institutions as based solely on the interplay of majorities and minorities. We forget that behind those numbers are human relationships, but if we can keep that fact in mind, then our systems of Government will show a human face and not devolve into authoritarianism. Those are the principles, together with the basic principles enshrined in the Constitution of the Italy, that we embrace as we envision the society of tomorrow.
We in Italy have begun a new period of reforms, which seeks to build a sustainable future for all those who will come after us. It is a project that focuses on solutions that will improve the lives of citizens and respond to the urgent needs of our society. It is a path strengthened by measures for social inclusion and equality that we have already adopted and which we will carry forward and implement with the utmost determination.
Turning to the international stage, our strategy for tackling the root causes of destabilization must be ambitious. Four years after the adoption of the 2030 Agenda for Sustainable Development, we now need to accelerate and intensify the implementation of the Sustainable Development Goals, while focusing on the most effective medium- and long-term policies. Italy is deeply committed to the implementation of the Sustainable Development Goals. We are expressing our commitment in the private sector, through our major corporations, and in our civil society, which has a strong sense of tradition, awareness, capacity for action and proactive stance on these issues.
One of the priorities of the recently formed Government is to give life to a green new deal, reorient the entire system of production towards sustainable development and encourage socially responsible behaviour on the part of all economic stakeholders. With regard to the phenomenon of climate change, we fully agree with the urgent need for global action to respond to the challenge, as voiced yesterday at the Climate Action Summit.
We have learned only recently through press reports that a glacier on the Italian side of Mont Blanc — the highest and most majestic peak in the Alps — is in danger of collapse. That alarming news cannot leave us indifferent or able to entertain the illusion that it does not concern us or that it is far off in time or space. Rather, it should shake all of us to our core and move us to take action. That is why we will continue to encourage citizens, in particular young people, to act, as I did when I met with some of them in Rome in March. We recognize the disproportionate impact that climate change will have on future generations.
The Paris Agreement on Climate Change is a crucial starting point, but we must remain cognizant of our moral and political duty to pass the planet on to our children in the best possible condition. Furthermore, owing to its leadership in the area of renewable energy, Italy is at the forefront in combating climate change. Italy has already met the 2020 emissions-reduction targets set by the European Union and, by the end of next year, we are committed to developing a strategy for achieving climate neutrality by 2050.
We will not waver in our support of the Chilean presidency of the twenty-fifth Conference of the Parties to the United Nations Framework Convention on Climate Change. We are particularly pleased with our partnership with the United Kingdom in preparations for the twenty-sixth Conference, the preparatory meeting of which Italy will host, as well as other important events, including one that is dedicated to young people.
We are aware, however, that everything I mentioned is not enough and cannot be enough. A radical change in cultural mindsets must be pursued. That is why we want to include the protection of the environment, biodiversity and sustainable development in the fundamental principles of the Italian Constitution.
Doing so means forging a new way of conceiving of the relationship between us and the planet and between us and future generations as the basis of our social pact. It means abandoning the logic of ownership that would have us believe that we have exclusive dominion over the planet, when in fact we have inherited a right to stewardship that we must pass on to future generations.
The other great challenge testing the international community’s ability to respond and its solidarity is today’s unprecedented level of migration. With regard to national sovereignty, the phenomenon requires the sharing of burdens and responsibilities among all countries, whether they be countries of origin, transit or destination. We are coming closer to meeting that goal today through the implementation of an automatic mechanism for redistributing migrants among the various European countries. We are on the verge of reaching a crossroads, moving from an emergency phase in managing the migratory phenomenon to a structural one based on partnership among States.
As we all know, migration is the result of deep-rooted causes that require immediate action, together with medium- to long-term perspectives. We must all work to eliminate those root causes. At the same time, we cannot compromise on ensuring a rigorous and effective system for repatriating illegal immigrants. Italy has never failed to do its part. We continue to be involved in resettlement programmes, humanitarian corridors and emergency evacuations, but Italy is no longer alone. Europe has finally seized the opportunity to do its part without being further urged to do so.
Italy is taking determined and decisive action at the international level to promote human rights, based on the principles of universality, indivisibility and interdependence of fundamental rights and freedoms, which must be recognized and guaranteed for all individuals without distinction or compromise. I very much appreciated the initiative promoted yesterday by President Trump on religious freedom — an issue to which Italy has always been deeply committed (see A/74/PV.3). As a member of the Human Rights Council for the three-year period from 2019 to 2021, Italy will work for the Council inspired by the motto “human rights for peace”.
We proudly contribute to United Nations peacekeeping by providing our best forces and technology. Conflict and crisis prevention should be the political priority of every one of us, especially of the United Nations, which was created expressly to save future generations from the scourge of war. At the first signs of a crisis, we must make more systematic use of the instruments for the peaceful settlement of disputes at our disposal, starting with mediation, and involve all segments of society, including women and young people. We also promote mediation initiatives through our support for the Mediterranean Women Mediators Network, which we launched in 2017.
I am pleased to recall a totally Italian initiative, conceived in a small village in Tuscany called Rondine. But for more than 30 years, hundreds of young people who come from countries in conflict have been invited to live together and experience daily, facts-based dialogue bringing a message of peace day after day — a message, in the greater Mediterranean above all, that we support the need to work on political solutions. One of Italy’s strategic priorities is its major contribution to United Nations stabilization efforts to ensure conditions favourable to the development of a region to which our own security and prosperity are closely tied.
Almost nine years since the fall of Muammar Al-Qaddafi, the Libyan nation has still not been able to live in peace and prosperity. For the international community, the moment has come to renew its commitment to a peaceful, united, independent and democratic Libya. We must all act in support of the United Nations Support Mission and the efforts of the Special Representative of the Secretary-General for Libya Ghassan Salame. Reaching a credible ceasefire is only a first urgent and necessary step to restart an inclusive political dialogue among all the Libyan parties — the only instrument for achieving a lasting solution. That is why it is crucial that all the States Members of the United Nations conform to the obligation to respect and implement the arms embargo on Libya, thereby preventing a future escalation of the conflict. A lasting solution will also entail a reasonable compromise that can guarantee the equitable distribution and use of the riches of Libya to the benefit of the whole Libyan nation.
Following the Palermo Conference, Italy has continued to push for cohesive action from the international community. That is the direction of the initiatives we are developing, together with France, Germany and other partners, in preparation for an international conference on Libya we will be hosting. I wish to express Italy’s appreciation for the work done on Libya by all the branches of the United Nations and in particular by the organizations that have worked to assist vulnerable migrants and refugees. Nevertheless, on the basis of our knowledge on the ground, I hope that they will have a greater and more incisive presence.
Italy is aware of the other challenges on the African continent. We wish to play a high-profile role at the bilateral level. That is also why the many visits I have made to Africa in recent months confirm our attention to that part of the world, with which we intend to foster greater involvement of the European Union. Aware of the importance of coordinated action between Europe and Africa, we would like to create a new partnership based upon equality. We are engaged in a pilot project to promote the social and economic development of the country, which will involve various European countries and an excellent Italian agency in the energy sector. Italy’s focus on the Mediterranean entails, obviously, a strong commitment to addressing the crisis in the Sahel.
At the same time, we cannot forget the strategic importance of the Horn of Africa, where we have a new process of change that we must support. It is very important to note the reconciliation between Ethiopia and Eritrea in the promising birth of a transitional Government with civilian leadership in the Sudan.
As a founding member of the European Union and NATO, Italy is following with concern the gradual splintering of the instruments that for decades have contributed to strategic stability in Europe and the world. We have had various successes, but we must also pursue the fight against terrorism. We will work towards spreading a culture of respect for institutions and the other opinions, adopting all the instruments necessary to prevent the spread of hatred, and through words, which are not lost in a general commotion. They have weight — great weight.
Italy also intends to relaunch national and European action in the Western Balkans, consistent with a traditional role played in favour of the stabilization of the region. There are new, growing threats to international security that demand a multilateral commitment to disarmament and non-proliferation. Italy promotes universal adherence to and full implementation of the nuclear, biological and chemical non-proliferation regimes.
The Joint Comprehensive Plan of Action (JCPOA) with Iran continues to represent a key element of the global non-proliferation architecture. We appeal to Iran therefore to return to full compliance with its obligations under the JCPOA. It is in the interest of the entire international community that this happen, also by keeping open the necessary channels of dialogue with Tehran.
Another common goal should be that of lowering tensions in the Gulf region, where there is a high risk of escalation. We believe that it is in the collective interest — not only Italian — to ensure freedom of navigation, considering its major impact on the global economy.
The United Nations and the principles that inspired the Charter are the only point of reference today that can lead humankind in responding to the new, more complex challenges that the international community faces. We must all commit to guaranteeing that the Organization can, to the best of its ability, fulfil its mandate. Among the plans for reform, we support with special conviction the Secretary-General’s commitment to the empowerment of women and girls and the achievement of gender equality as instruments for strengthening the effectiveness of the Organization.
In the programme of my Government, we underline the clear goal of pursuing gender equality. We cannot allow the grave injustice of women doing the same work and being paid less than men. We must pool our efforts on the process of the reform of the Security Council, making it more democratic, effective and representative of the entire United Nations membership.
In conclusion, there are many challenges that we are called upon to respond to as political deciders. We can be successful if we act with determination, courage and vision and if we do not make the mistake of seeking short-term consensus. We must know how to imagine a future and know how to build it in order to leave it to our children and grandchildren. Their voice grows louder every day; the duty of leaders is that of listening to their voice and translating it into concrete actions.
